Pkentis, C. J., and Epes, J.,
dissenting:
However blameworthy the plaintiff’s principal, Bott, may have been, it is also true that certain misrepresentations were in fact made, that no complete title to the lane was ever tendered, and that the contract was never executed by the principals. The verdict of the jury and the judgment of the court do not seem to us to be so plainly wrong as to justify us in ignoring them and holding that the plaintiff is clearly entitled to recover commission or brokerage on this frustrated sale. We are constrained, therefore, to dissent.